                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Eugene King,                                  )
                                              )
               Plaintiff,                     )
                                              )             C/A No.: 5:19-10-TLW-PJG
vs.                                           )
                                              )
State of South Carolina; Orangeburg County;   )
Sheriff Department of Orangeburg County;      )
Deputy John McCord; Solicitor David Pascoe;   )
Tommy Scott, III; Judge James Williams;       )
Crime Scene Expert Kenny Kinsey;              )                     ORDER
Orangeburg County Court; Crime Scene Expert   )
Robert E. Hood; Attorney General Alan Wilson, )
                                              )
               Defendants.                    )
_____________________________________________ )

       Plaintiff, Eugene King, proceeding pro se and in forma pauperis, filed this action pursuant

to 42 U.S.C. § 1983, alleging violations of his constitutional rights. ECF No. 1. This matter now

comes before this Court for review of the Report and Recommendation (the Report) filed on

February 6, 2019, by United States Magistrate Judge Paige J. Gossett, to whom this case was

previously assigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02, (D.S.C.).

ECF No. 10. The Magistrate Judge recommends summary dismissal of Plaintiff’s Complaint. Id.

Plaintiff filed Objections to the Report on February 22, 2019 and on April 1, 2019. ECF Nos. 13,

21.

       The Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C. §

636. In conducting its review, the Court applies the following standard:



                                                1
       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections.... The Court is not bound by the recommendation
       of the magistrate judge but, instead, retains responsibility for the final
       determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court’s review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge’s
       findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

        In light of the standard set forth in Wallace, the Court has reviewed, de novo, the Report,

the Objections, and relevant filings. After careful consideration, the Court concludes that

Plaintiff’s objections are repetitive and offer no showing, either factually or legally, that the

Complaint should not be dismissed. Therefore, IT IS ORDERED that the Magistrate Judge’s

Report, ECF No. 10, is ACCEPTED, and the Plaintiff’s Objections to the Report, ECF Nos. 13,

21, are OVERRULED. For the reasons stated in the Report, the Complaint, ECF No. 1, is

DISMISSED without prejudice.

       IT IS SO ORDERED.



                                                             s/Terry L. Wooten____________
                                                             Senior United States District Judge
June 20, 2019
Columbia, South Carolina




                                                2
